

116 HR 6672 IH: To amend the CARES Act to increase the authority for commitments and appropriations for paycheck protection program, and for other purposes.
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6672IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Mr. Green of Texas introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the CARES Act to increase the authority for commitments and appropriations for paycheck protection program, and for other purposes.1.Increased authority for commitments and appropriations for paycheck protection programTitle I of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)in section 1102—(A)in subsection (b), by striking June 30, 2020 and all that follows through for such loans and inserting June 30, 2020, the amount authorized for commitments for such loans; and(B)by adding at the end the following new subsection:(f)Authorization of appropriations for the paycheck protection programDuring the period beginning on the date of the enactment of this subsection and ending on the date that is 90 days after the date on which the Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak (issued March 13, 2020) no longer has force or effect, there is authorized to be appropriated such sums as may be necessary for commitments for loans authorized under section 7(a) of the Small Business Act (15 U.S.C. 636(a)), including loans made under paragraph (36) of such section.; and(2)in section 1107—(A)in subsection (a), by striking paragraph (1) and redesignating subsequent paragraphs accordingly; and(B)by adding at the end the following new subsection:(d)Direct appropriationDuring the period beginning on the date of the enactment of this subsection and ending on the date that is 90 days after the date on which the Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID–19) Outbreak (issued March 13, 2020) no longer has force or effect, there is authorized to be appropriated such sums as may be necessary under the heading Small Business Administration—Business Loans Program Account, CARES Act for the cost of guaranteed loans as authorized under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a))..